


(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY)

EXHIBIT 10.74

THIRD AMENDMENT AGREEMENT
Finite #195-020
Vendor #000-404-285

        THIS FOURTH AMENDMENT AGREEMENT is made and entered into on June 5,
2002, by and between SEARS, ROEBUCK AND CO., a New York corporation (hereinafter
called “Sears”), and CONSUMER PROGRAMS INCORPORATED, a Missouri corporation
(hereinafter referred to as “Licensee”).

        REFERENCE is made to the License Agreement (On Premise) made and entered
into as of January 1, 1999 (“License Agreement”) by and between Sears and
Licensee for the sale of products and services (“Licensed Business”) at certain
retail stores of Sears.

        WHEREAS, the parties desire to amend the License Agreement to change
most locations from using Licensee’s POS system to using a point of sale system
provided by Sears;

        NOW, THEREFORE, Sears and Licensee agree as follows:

        1.     For the Designated Sears Store locations that do not convert from
Licensee’s POS to the Sears POS Terminal, the original provisions of Section 8.2
continue in force and effect. Upon the completion of the transition from
Licensee’s POS to the Sears POS Terminal at each Designated Sears Store mutually
agreed upon between the parties, Section 8.2 of the License Agreement is hereby
deleted in its entirety and replaced with the following:

                8.2     POS Terminal.


                  At its expense, Sears shall furnish a point of sale terminal
(“POS Terminal”) for use in the Licensed Business. Such POS Terminal shall be of
a size and design satisfactory to Sears, in its sole discretion, and shall at
all times be and remain the property of Sears. Such POS Terminal shall be
comparable to those used by Sears in its own merchandise departments and shall
have the capability of processing a Sears Card (as defined in Section 9.2) and
any other credit cards Sears may accept from time to time. Licensee shall
immediately return such POS Terminal to Sears upon demand. Sears shall have the
right to take possession of the POS Terminal at any time without giving prior
notice to Licensee.


        2.      For the Designated Sears Store locations that do not convert
from Licensee’s POS to the Sears POS Terminal, the original provisions of
Section 8.3 continue in force and effect. Upon the completion of the transition
from Licensee’s POS to the Sears POS Terminal at each Designated Sears Store
mutually agreed upon between the parties, Section 8.3 of the License Agreement
is hereby deleted in its entirety and replaced with the following:

                8.3    Sears Card.


                  Licensee agrees to accept and process Sears Card payments from
customers at the POS Terminal, and upon written approval from Sears Licensing


1

--------------------------------------------------------------------------------





  Manager, Licensee will be authorized to open Sears Card instant credit
accounts (“Rapid Credit”) for customers.


                3.     For the Designated Sears Store locations that do not
convert from Licensee’s POS to the Sears POS Terminal, the original provisions
of Section 9.1 continue in force and effect. Upon the completion of the
transition from Licensee’s POS to the Sears POS Terminal at each Designated
Sears Store mutually agreed upon between the parties, Section 9.1 of the License
Agreement is hereby deleted in its entirety and replaced with the following:

                9.1        Checks.


                  All checks that Licensee accepts from customers shall be made
payable to “Sears” or “Sears, Roebuck and Co.”. Licensee shall make certain that
all checks are filled out correctly and are processed and approved through the
POS Terminal in accordance with Sears policies and procedures in effect from
time to time. Sears shall guarantee the acceptance of all checks that are
processed and approved through the POS Terminal. Licensee shall reimburse Sears
for the face value any check accepted by Licensee which is not processed and
approved through the POS Terminal and is not paid upon presentment (“Dishonored
Check”). Dishonored Checks shall not be returned to Licensee, and Licensee shall
not be permitted to collect or initiate collection proceedings on such
Dishonored Checks or to recover any merchandise purchased with a Dishonored
Check. Sears is entitled to any Sears Fee which may be lost as a result of
Licensee’s failure to properly process and receive approval for checks. A check
on which a Licensed Business customer stops payment due to a customer
satisfaction issue shall not be deemed a Dishonored Check for purposes of this
Section, and Licensee shall reimburse Sears for the face amount of such checks,
but Licensee shall resolve the customer satisfaction issues in accordance with
Section 5.9 above, and Licensee may collect any amounts due from the customer
through any method of payment otherwise authorized under this Agreement.


        4.      For the Designated Sears Store locations that do not convert
from Licensee’s POS to the Sears POS Terminal, the original provisions of
Section 9.2 continue in force and effect. Upon the completion of the transition
from Licensee’s POS to the Sears POS Terminal at each Designated Sears Store
mutually agreed upon between the parties, Section 9.2 of the License Agreement
is hereby deleted in its entirety and replaced with the following:

                9.2    Credit Sales.


                  Subject to the terms and conditions outlined in Schedule 9.2
(the “Credit Card Conditions”), Licensee shall accept the SearsCard®, Sears
Premier Card®, SearsCharge Plus(SM), and, unless covered by a separate merchant
agreement, the Sears MasterCard®, the Preferred MasterCard® by Sears and The
Great Indoors® Gold MasterCard® (each a “Sears Card”) issued by Sears National
Bank for payment for goods and services authorized to be sold by Licensee under
this Agreement (“Authorized Services”). Licensee shall also accept such other
credit cards as Sears may designate from time to time (“Third Party Credit
Cards”), subject to the terms and conditions


2

--------------------------------------------------------------------------------



  outlined in Schedule 9.2 unless covered by a separate merchant agreement. The
Sears Card and the Third Party Credit Cards are referred to collectively herein
as the “Credit Cards”. Licensee shall not attempt to suppress or discourage use
of any Credit Card by any person whose name is on the Credit Card or any other
authorized user of such Credit Card (collectively, the “Cardholder”). Licensee
shall accept the Credit Cards at all Licensed Business locations in the United
States for the purchase of Authorized Services, provided that the Credit Card
transactions resulting from acceptance of each Credit Card must be in United
States dollars. All Credit Card transactions shall be submitted to Sears for
settlement with the issuing bank (“Issuer”). Each Issuer shall process such
transactions as if Sears had engaged in such transactions itself. Subject to all
of the terms and conditions of this Agreement, including Sears rights under
Section 9.8, Sears shall pay all sums due Licensee on each sale of Authorized
Services made by Licensee to a Cardholder that is charged to a Credit Card
account (a “Credit Card Sale”). Payment or settlement by the Issuer with Sears
for each Credit Card Sale shall be deemed to be settlement by the Issuer with
Licensee, and the Issuer shall have no further obligation with respect to
Licensee, whose sole recourse shall be to Sears. All losses sustained by Sears
as a result of non-payment on a Credit Card account shall be borne by Sears,
provided that Licensee is not responsible for the non-payment and has complied
with the Credit Card Conditions. Except for non-payment of a Credit Card
account, Sears shall have no liability whatsoever to Licensee for Sears’ failure
to properly accept or reject a customer’s charge.


                  Licensee may not distribute or solicit any customer
applications or referrals for any Third Party Credit Cards in or through the
Licensed Business. Other than Credit Cards, Licensee shall not accept payment
from customers under any other credit or financing plan without the prior
written consent of the Licensing Manager.


        5.      For the Designated Sears Store locations that do not convert
from Licensee’s POS to the Sears POS Terminal, the original provisions of
Section 9.3 continue in force and effect. Upon the completion of the transition
from Licensee’s POS to the Sears POS Terminal at each Designated Sears Store
mutually agreed upon between the parties, Section 9.3 of the License Agreement
is hereby deleted in its entirety and replaced with the following:

                9.3     Sales Receipts.


                  At the close of each business day, Licensee shall submit an
accounting of the Gross Sales and the returns, allowances and customer
adjustments made during such day by Licensee to the Designated Sears Store
office, together with the gross amount, in cash, of all cash sales, and all
credit sales documents for transactions completed that day. Sears may retain out
of such receipts the proper amount of the Sears Fees payable under this
Agreement together with any other sums due Sears from Licensee. Any remaining
balance shall be payable to Licensee at the regular settlement described in
Section 9.4.


        6.      For the Designated Sears Store locations that do not convert
from Licensee’s POS to the Sears POS Terminal, the original provisions of
Section 9.4 continue in force and effect. Upon the completion of the transition
from Licensee’s POS to the Sears POS Terminal at each


3

--------------------------------------------------------------------------------





Designated Sears Store mutually agreed upon between the parties, Section 9.4 of
the License Agreement is hereby deleted in its entirety and replaced with the
following:

                9.4     Settlement.


                  A settlement between the parties shall be made at the end of
each Sears fiscal month for all Licensed Business transactions during such
period, in accordance with Sears customary accounting procedures. Advances
against the settlement shall be made in accordance with Sears customary
accounting procedures. Such advances shall be deducted and reconciled in the
next regular settlement.


                  Licensee shall reimburse Sears at each settlement for any
outstanding sums and all invoiced expenses, including any advertising expense,
that were incurred by Sears at Licensee’s request, and are outstanding at the
time of such settlement. Sears shall have the right to retain out of Licensee’s
sales receipts the amount of such sums and expenses with interest, if any, due
Sears. Interest shall be at the rate of prime (as published in the Wall Street
Journal at the time of the settlement) plus two percent (2%)


        7.      Upon the completion of the transition from Licensee’s POS to the
Sears POS Terminal at each Designated Sears Store mutually agreed upon between
the parties, Schedule 9.2 attached hereto and incorporated herein shall be
applicable.

        Except as expressly modified by this Amendment, all other provisions of
the License Agreement shall remain in full force and effect. To the extent that
the terms of this Amendment are inconsistent with any of the terms of the
License Agreement, the terms of this Amendment shall supersede and govern.

        IN WITNESS WHEREOF, Sears and Licensee have signed this Amendment as of
the date set forth above by their duly authorized officers or agents.


SEARS, ROEBUCK AND CO.


By: /s/ John T. Pigott
———————————————
John T. Pigott
Vice President and General Manager
Licensed Businesses


CONSUMER PROGRAMS CORPORATED


By: /s/ Jack Krings
———————————————
Name: Jack Krings
———————————————
Title: Vice President
———————————————


4

--------------------------------------------------------------------------------
